Name: Commission Regulation (EEC) No 906/84 of 2 April 1984 on arrangements for imports into the United Kingdom of certain textile products (category 17) originating in Yugoslavia
 Type: Regulation
 Subject Matter: international trade;  political geography;  trade;  Europe
 Date Published: nan

 4. 4. 84 Official Journal of the European Communities No L 94/5 COMMISSION REGULATION (EEC) No 906/84 of 2 April 1984 on arrangements for imports into the United Kingdom of certain textile products (category 17) originating in Yugoslavia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 3588/82 of 23 December 1982 on rules for imports of certain textile products originating in Yugoslavia ('), as last amended by Regulation (EEC) No 1 94/84 (2), and in particular Article 10 thereof, Article 1 Without prejudice to the provisions of Article 2, imports into the United Kingdom of the category of products originating in Yugoslavia and specified in the Annex hereto shall be subject to the quantitative limits set out in that Annex. Whereas Article 10 of Regulation (EEC) No 3588/82 lays down the conditions under which quantitative limits may be established ; whereas imports into the United Kingdom of textile products of category 17 specified in the Annex hereto and originating in Yugoslavia exceeded the levels referred to in Article 10 (3) thereof ; Whereas, in accordance with Article 10 (5) of Regula ­ tion (EEC) No 3588/82, Yugoslavia was notified on 23 December 1983 of requests for consultations ; Whereas, as a result of these consultations, it was agreed to make the textile products in question subject to quantitative limits for the years 1984 to 1986 ; Article 2 1 . Products as referred to in Article 1 , shipped from Yugoslavia to the United Kingdom before the date of entry into force of this Regulation and not yet released for free circulation, shall be so released subject to the presentation of a bill of lading or other transport docu ­ ment proving that shipment actually took place before that date. 2. Imports of such products shipped from Yugo ­ slavia to the United Kingdom after the entry into force of this Regulation shall be subject to the double ­ checking system described in Annex V to Regulation (EEC) No 3588/82. 3 . All quantities of products shipped from Yugo ­ slavia to the United Kingdom on or after 1 January 1984 and released for free circulation , shall be deducted from the quantitative limit laid down . This limit shall not, however, prevent the importation of products covered by it but shipped from Yugoslavia before the date of entry into force of this Regulation . Whereas Article 10 (13) provides for compliance with the quantitative limits to be ensured by means of a double-checking system in accordance with Annex V to Regulation (EEC) No 3588/82 ; Whereas the products in question exported from Yugoslavia between 1 January 1984 and the date of entry into force of this Regulation must be set off against the quantitative limit for the year 1984 ; Whereas this quantitative limit should not prevent the importation of products covered by it shipped from Yugoslavia before the date of entry into force of this Regulation ; Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (') OJ No L 374, 31 . 12. 1982, p . 47. 0 OJ No L 26, 30 . 1 . 1984, p . 1 . It shall apply until 31 December 1986. No L 94/6 Official Journal of the European Communities 4. 4. 84 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 April 1984. For the Commission Wilhelm HAFERKAMP Vice-President ANNEX Cate ­ gory CCT heading No NIMEXE code (1984) Description Thirdcountry Member States Units Quantitative limits from 1 January to 31 December 1984 1985 1986 17 61.01 B V a) 1 2 3 61.01-34, 36, 37 Men's and boys' outer garments : Men's and boys' woven jackets (excluding waister jackets) and blazers of wool, of cotton or of man-made textile fibres Yugo ­ slavia UK 1 000 pieces 152 163 174